IN THE SUPREME COURT OF THE STATE OF NEVADA


                TAWNI MCCROSKY, INDIVIDUALLY                          No. 68881
                AND AS THE NATURAL PARENT OF
                LYA.M MCCROSKY, A MINOR,
                Petitioner,
                vs.
                THE FIRST JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                  FILED
                CARSON CITY; AND THE
                HONORABLE JAMES TODD RUSSELL,                             JAN 2 6 2016
                DISTRICT JUDGE,                                         TRACIE K. UNDEMAN
                                                                     CLERK OF .SyFiREME COURT
                Respondents,                                         BY      •yi
                and                                                       DEPUTYti t17.
                CARSON TAHOE REGIONAL
                MEDICAL CENTER, A NEVADA
                BUSINESS ENTITY,
                Real Partn Interest.

                      ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This is an original petition for a writ of mandamus challenging
                district court orders granting partial summary judgment and a motion to
                include a settled codefendant on the verdict form in a medical malpractice
                action. Having considered the petition, we are not persuaded that
                petitioner has met her burden to demonstrate that our extraordinary
                discretionary intervention is warranted. NRS 34.160; Piroozi v. Eighth
                Judicial Dist. Court, 131 Nev., Adv. Op. 100, P.3d , (2015)
                (concluding that under NRS 41A.045, a district court is 'required to
                permit [a defendant] the opportunity to argue the comparative fault of the
                settled defendants and include those defendants' names and an
                assignment of their percentage of fault on the jury verdict forms"); Pan v.



SUPREME COURT
     OF
   NEVADA

(0) 1947A
                    Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844
                    (2004) (providing that an appeal is generally an adequate legal remedy
                    precluding writ relief); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                    677, 679, 818 P.2d 849, 851, 853 (1991). Accordingly, we
                                ORDER the petition DENIED.



                                                                                            C.J.
                                                                Parraguirre


                                                                                             , J.
                                                                Hardesty


                                                                                             , J.
                                                                Douglas


                    cc: Hon. James Todd Russell, District Judge
                         Durney & Brennan/Reno
                         Carroll, Kelly, Trotter, Franzen, & McKenna & Peabody
                         Carson City Clerk




SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A 4,0114>